DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on 12/21/2020 (“Amendment”). Instant publication, US 20180144422 A1, will be referred to as “Specification” hereinafter.

Claim Status
Claims 1, 6, 7, 16, 20-22, 26, and 27 have been amended.
Claims 4, 5, 8-15, 19, and 25 had/have been canceled.
Claims 1-3, 6, 7, 16-18, 20-24, 26, and 27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 7, 16-18, 20-24, 26, and 27 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry 
In the instant case, claims 1-3, 6, and 7 are directed to a method (i.e. process), claims 16-18, 20, and 21 are directed to a non-transitory machine-readable medium, while claims 22-24, 26, and 27 are directed to a processor based system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.
 
Claim 1 recites: 
A method comprising: 
by token circuitry of an electronic device: 
obtaining, through a user interface of the electronic device, an offer term for a contract;
accessing sensor data through sensor circuitry of the electronic device; 
generating a contract offer token that specifies the offer term and includes the sensor data; 
sending the contract offer token that includes the sensor data to a different electronic device;
receiving a contract acceptance token from the different electronic device, the contract acceptance token different from the contract offer token and including an acceptance indication for the offer term specified in the contract offer token;
pairing the contract offer token with the contract acceptance token to form a contract token pair; and 
securing the contract token pair to prevent tampering.
	(Emphasis added on the additional element(s))

Step 2A (1st prong)
Here, the claim describes a process of generating a contract offer token that included offer term and captured data, e.g. related to a user, sending the contract offer token to a recipient, receiving a contract acceptance token that includes indication of acceptance for the offer term in the contract offer token from the recipient. This received contract acceptance token is paired with the contract offer token and secured to prevent tampering. The claim further recites that the generation of the contract offer token is performed by obtaining the offer term for the contract and capturing of the data, e.g. related to the user. The claim is similar to a commercial interaction and/or legal interaction of generating of offer contract to include offer terms and self-identification of the user (e.g. signature, photo, thumb print, etc.), sending the offer contract to a recipient, receiving acceptance letter indicating acceptance offer term specified in the contract, associating/paring the acceptance letter with the offer contract and securing the pair by storing the pair in a secured location to prevent tampering (similar to storing related documents in a binder/folder and securing the binder/folder in a secure file cabinet). As such, the claim recites a certain methods of organizing human activities, e.g. commercial interaction and/or legal interaction.
Claims 16 and 22 are significantly similar to claim 1 as claim 16 represents a non-transitory machine-readable medium for performing the operations of claim 1 and claim 22 a system for performing the operations of claim 1. Hence, claims 16 and 22 also recite abstract idea.

Step 2A (2nd prong)
The above judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, electronic device(s), a processor, a non-

Step 2B
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that 

Claims 2, 3, 17, 18, 23, and 24 attempt to further describe the captured data, e.g. user image and location data, included in the contract and further describe the sensor being a camera and location sensor circuitry of the electronic device. However, the descriptions of user image and location data are merely further describing the abstract idea of data included in the contract. Additionally, the additional elements of camera and/or sensor circuitry of the electronic device are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claims as a whole, taken individually and in combination, do not provide an inventive concept as the claim as a whole or individually do not 
Claims 6, 7, 20, 21, and 26-27 further describe abstract idea of receiving of contract acceptance from the recipient and pairing of the contract offer and the contract acceptance to a contract pair. The claims also describe data included in the contract acceptance and that the data included in the contract acceptance is a sensor data captured by the recipient electronic device. However, as described above, the recipient electronic device is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claims as a whole, taken individually and in combination, do not provide an inventive concept as the claim as a whole or individually do not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Also, the sensor data captured by the recipient electronic device is merely a representation of data gathering, e.g. insignificant extra-solution activity.
For these reasons, the claim(s) are rejected under 101 as being directed to abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080289020 A1 (“Ginter”) in view of US 5,794,207 (“Walker”).
Per claims 1, 16, and 22, Ginter teaches a method comprising:  by token circuitry of an electronic device (Fig. 7-Fig. 9, electronic appliance processor): 
obtaining, through a user interface of the electronic device, an offer term for a contract (see Fig. 100; ¶0314, system can electronically pass contract along a chain from one party to the next collecting signatures as it travels along; ¶0321, sender may send the item directly to recipient within one or more secure electronic containers. Alternatively, the sender can send item or copy of it to trusted electronic go-between within a secure electronic container; ¶0665, Alice creates contract offer);
accessing sensor data (see ¶0069, images; ¶0073, images, sound, and sound recordings; ¶0266, camera to take a photograph of sender and recipient; ¶0273, digital proof of identity; ¶0332, secure container may contain document, one or more seals, one or more electronic ¶0344, photograph image of the signer as a seal; ¶0666, Alice indicates wishes to sign the contract – thereby creating a legal “offer”);
generating a contract offer token that specifies the offer term and includes the sensor data (see ¶0078, seals can encode validation information providing time, location, sender and other information for item authentication and integrity check; ¶0344, photograph image of the signer; ¶0321, sender may send the item directly to recipient within one or more secure electronic containers. Alternatively, the sender can send item or copy of it to trusted electronic go-between within a secure electronic container; ¶0665, Alice creates contract offer; ¶0067, affix Alice’s signature and/or personal seals to the contract); and
sending the contract offer token that includes the sensor data to a different electronic device (see Fig. 100; ¶0285, package the digital form of document into secure electronic container 302 and send it over electronic network 4058 for secure delivery to recipient; ¶0316; ¶0321, sender 4052 may send the item 4054 directly to recipient 4056; ¶0667, Alice’s electronic appliance may send object 300 to Bob’s electronic appliance);
receiving a contract acceptance token from the different electronic device, the contract acceptance token different from the contract offer token and including an acceptance indication for the offer term specified in the contract offer token (see Fig. 125A, container received by Bob’s PPE … container with “agreement” controls sent to Alice in response to Bob agreeing to sign the contract; ¶0669). 
Ginter further teaches a system comprising a processor; and a non-transitory machine-readable medium storing executable instructions (see Fig. 7-Fig. 11).
While Ginter teaches the concept of electronically storing and “audit trail” and that the electronic appliances can maintain copies of the audit trails including storing the objects/containers in secure archive (see ¶0290; ¶0298; ¶0336, audit trail records may be used to gather and recover all sorts ¶0537; ¶0605, generate any audit trails or other notification(s) and archive the electronic containers; ¶0627, audit functions; ¶0629-¶0635, archival functions; ¶0636-¶0641, notary functions; ¶0654, may store the object into its secure archive; ¶0744-¶0745, secure audit information), Ginter does not specifically teach that the contract offer token with the contract acceptance token are paired to form a contract token pair and that the contract token pair is secured to prevent tampering. 
Walker, an analogous art of negotiation, discloses pairing of the contract offer token with the contract acceptance token to form a contract token pair (see col. 13, lines 23-49, the CPO database tracks all CPOs with fields such as status, tracking number, data, time, etc … seller response database tracks all seller responses with fields such as seller name, … seller response tracking number, and associated CPO tracking number). 
Hence, as Ginter teaches the technique of storing of audit information including archiving of objects (containers) for audit purposes, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to utilize any known technique of associating of the containers/objects that are exchanged in a given contract negotiation, including the pairing techniques as taught by Walker to Ginter, as technique of archiving of objects for allowing future audits.
	In regards to the securing the pair to prevent tampering, as Ginter teaches storing information securely as described above, it would have been obvious to one of ordinary skill in the art to apply the security aspect to the database that stores the pairing as the combination generally improves the overall security of the invention.
Furthermore, the examiner takes Official Notice that pairing data objects, e.g. grouping of documents for a particular effort (keeping documents/files that are relevant in a folder), is notoriously old and well known in the art of storage management (see below conclusion section). 

In regards to securing of the contract token pair, e.g. group/folder, as Ginter teaches the technique of securely storing information, it would have been obvious to one of ordinary skill in the art to securely store any information including the group/folder in order to protect information that is stored hence reducing any security risk from having the stored information in clear format.
While Ginter teaches accessing sensor data and including the sensor data in the contract offer token as described above, Ginter does not explicitly teach that the sensor data is accessed through sensor circuitry of the electronic device. 
Ginter, however, teach accessing sensor data, e.g. photograph, through sensor circuitry of the electronic device (see ¶0266; ¶0286). 
Hence, as Ginter generally teaches accessing sensor data and including the sensor data in the contract offer token, it would have been obvious to one of ordinary skill in the art of computing devices to substitute one know element for another in capturing of the sensor data, e.g. picture, and further it would take no more than ordinary creativity for a person of ordinary skill to use any capturing of the sensor data, e.g. picture, e.g. using camera, as a technique of capturing the picture of the sender in Ginter (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

As per claims 2, 17, and 23, Ginter further teaches wherein accessing the sensor data comprises accessing a user image captured through a camera of the electronic device; and generating the contract ¶0069, images; ¶0073, images, sound, and sound recordings; ¶0266, camera to take a photograph of sender and recipient; ¶0273, digital proof of identity; ¶0332, secure container may contain document, one or more seals, one or more electronic fingerprints; ¶0344, photograph image of the signer as a seal; ¶0666, Alice indicates wishes to sign the contract – thereby creating a legal “offer”).

As per claims 6, 20, and 26, Ginter further teaches wherein the contract offer token and the contract acceptance token differ by having differing global unique identifier values (see ¶0350, unique code; ¶0497, routing slip with IDs).
Note: Description of contract offer/acceptance token(s), e.g. what they includes, represent non-functional descriptive material that do not move to distinguish over prior art as the description do not affect the positively recited steps in a manipulative sense.

As per claims 7, 21, and 27, Ginter further teaches wherein the contract acceptance token further includes sensor data captured by the different electronic device (see ¶0069, images; ¶0073, images, sound, and sound recordings; ¶0266, camera to take a photograph of sender and recipient; ¶0273, digital proof of identity; ¶0332, secure container may contain document, one or more seals, one or more electronic fingerprints; ¶0344, photograph image of the signer as a seal). 
Note: Description of contract acceptance token, e.g. what it includes, represents non-functional descriptive material that do not move to distinguish over prior art as the description do not affect the positively recited steps in a manipulative sense.

Claims 3, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ginter” and “Walker” as applied in claims 1, 16, and 22 above, in further view of US 20120110681 A1 (“Kwong”).
Per claims 3, 18, and 24, while Ginter teaches capturing a location information and generating the contract offer token comprises generating the contract offer token to include the location data (see ¶0078, Seals can encode digital signatures and validation information providing time, location, sender and/or other information and/or providing means for item authentication and integrity check; ¶0511, identifying the location of sender; ¶0551, location of sender(s)), Ginter does not specifically teach that the location data is captured through a location sensor circuitry of the electronic device. 
Kwong, an analogous art of communication, discloses capturing of location data through a location sensor circuitry of the electronic device, e.g. GPS (see ¶0025). 
Hence, as Ginter is generally directed to capturing a location information and generating the contract offer token to include the location data, it would have been obvious to one of ordinary skill in the art of computing devices to substitute one know element for another in capturing of the location information, and further it would take no more than ordinary creativity for a person of ordinary skill to use any capturing of location information, e.g. using GPS, as a technique of capturing the location information in combination of Ginter and Walker (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant application to include the GPS to the appliance of Ginter and include the technique of capturing location data via the GPS as taught by Kwong as the combination generally improves the usability of combination of Ginter and Walker by automating the process of capturing the location. 




Response to Argument(s)/Amendment(s)
101
The applicant asserts on pages 7 – 8 of the Amendment that the claims are directed to a practical application of the subject matter, specifically that the claimed apparatus and method recite detailed technical solutions to at least two technical problems arising specifically in the realm of computer technologies, e.g. ensuring the authenticity of a contract offer or acceptance token, and a technical problem of preventing tampering where the contract offer and acceptance tokens are paired and that the pair is secured.
In response, the examiner submits that the specification is silent to the technological problem nor technological solution. The inclusion of verifiable information (e.g. signature, photo, etc.) in a contract whether the contract is for offer and acceptance and pairing two (e.g. related documents) in a secure environment to prevent tampering are abstract idea as explained in above 101 section. The additional elements of token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, electronic device(s), a processor, a non-transitory machine-readable medium storing executable instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, token circuitry of an electronic device, a user interface of the electronic device, sensor circuitry of the electronic device, different electronic device, a non-transitory machine-readable medium, and/or the processor individually and/or in combination), or to any other technology or technical field (e.g. computer, processor, electronic device(s), and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article 
The applicant attempts to incorporate 103 arguments in alleging that the claims include inventive concept. The applicant is reminded that 101 is a separate analysis apart from 103.

112
The previous rejections have been withdrawn in light of the claim amendments.

103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020147607 A1 and US 20150006474 A1 disclose secured account folder which is protected by access rights or encryption and containing supporting documents/related documents;
US 20060018484 A1 discloses folders that stores related files and securing the folders by encrypting the folders;
US 20150112778 A1 discloses a method and apparatus for allowing an entity to limit number of offers generated during a specific time period for another entity;
US 20020010857 A1 discloses biometric verification technology used to authenticating offers, counteroffers, and acceptance in a contract negotiation;	
US 20140108054 A1 discloses econtract in which biometric signature is captured and recorded as signature used for authentication.
US 20110191232 A1 discloses limiting a bidder with maximum on the number of bids that the bidder may submit within a given time interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN S KIM/Primary Examiner, Art Unit 3685